Citation Nr: 1447335	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  07-27 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and bipolar disorder.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to April 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2009, the Veteran testified by videoconference from the Indianapolis RO before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To recap the history of this claim for service connection, in February 2006 the Veteran was accorded a VA examination for an opinion as to whether "an episode of depression connected with a suicide attempt, while in the service, was the beginning manifestation of the current mental disorder he is diagnosed with."  In the ensuing report the examiner observed that the Veteran had previously applied for VA compensation due to shrapnel wounds and tumors due to exposure to Agent Orange while in Vietnam, and noted that the Veteran had had no overseas duty.  She also noted that the Veteran's March 1976 separation examination report referred to an episode of depression and overdose during service.  Axis I diagnosis after the February 2006 examination was bipolar disorder, with psychotic features; alcohol dependence, in remission by self report, and polysubstance dependence, in remission by self report.  According to that examiner, the Veteran's depression and overdose during service were likely related to his excessive drinking and abuse of drugs and not to his current psychiatric problems.  

After the 2006 examination the Veteran alleged, for the first time, that he had been sexually assaulted during service; so in January 2010 the Board remanded the matter for a new VA examination.

In January 2011 a new examination was done.  During that examination the Veteran reported that he started drinking, during service, after he was raped and beaten by another soldier.  Axis I diagnosis was Bipolar disorder, not otherwise specified; psychotic disorder, not otherwise specified, alcohol dependence, in sustained full remission; and opioid dependence in sustained full remission (by history).  According to the examiner, based on the March 1976 separation examiner's assessment that no psychosis, neurosis or other disorders requiring hospitalization was evident, the Veteran's bipolar and psychotic disorders were likely not related to service.  Unfortunately, in-service hospital records pertaining to an earlier suicide attempt during service (see March 1976 separation examination report) were not considered, as they were not in the claims file.  

In March 2011 the Veteran was evaluated by a private psychologist, who concluded that based on his interview with the Veteran and the evidence of record the Veteran more likely than not "began to experience the same kinds of psychotic symptoms [while he was on active duty] as he does currently."  Diagnosis was schizoaffective disorder, bipolar type; alcohol dependence, in sustained full remission; and polysubstance dependence, in sustained full remission.  According to that psychologist, the Veteran's behavior during service "reflected the change in his mental status."  

In November 2013 the Board referred the matter for a diagnosis and opinion by a medical expert, and in January 2014 a VA staff psychiatrist concluded that the medical evidence of record supported a current diagnosis of schizoaffective disorder, bipolar type.  However, in proffering the requested diagnosis the psychiatrist included the caveat that he had not seen the Veteran, and that "normally a patient would not be given a diagnosis without a comprehensive psychiatric evaluation."  He also asserted that there was "no record of the veteran having any psychotic symptoms (such as delusions or hallucinations) until 2005;" however, he made no mention of the 1981-82 prison medical records in the claims file, which document the Veteran as reporting that he broke the legs of a Lieutenant during service, and that he served in Vietnam and in Europe.  These events did not happen.  In any event, the VHA expert cautioned that his opinion "must be tempered by the fact that [he had] not evaluated the veteran in person."  In view of the VHA expert's caveats the Veteran should be accorded a new VA examination.  On remand a request must also be made for all in-service psychiatric records related to the Veteran's suicide attempt.  See M21-1 MR Part III, Subpart IV. 4.H.27.e.  VA psychiatric treatment records dating from February 2010 should also be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  As it is understood that in-service Mental Health records are stored separate from other service treatment records (see M21-1 MR Part III, Subpart IV. 4.H.27.e.), contact the appropriate department/agency for a copy of all of the Veteran's in-service Mental Health records (including "half-way house" records), particularly as would have been generated as a consequence of the Veteran's suicide attempt during service.

2.  Associate with the claims file, either physically or electronically, all VA psychiatric treatment records pertaining to the Veteran dated after February 2010.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for an acquired psychiatric disorder other than PTSD.  The claims file must be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each psychiatric disorder diagnosed on examination or at some other time during the appeal period (to include schizoaffective disorder, depression, and bipolar disorder); whether it is at least as likely as not that the disorder began during active duty service or within the year following the Veteran's separation from active duty service.

A complete rationale for all opinions should be provided.  In formulating the opinion the examiner must comment on Dr. Mangold's March 2011 examination findings and opinion (and the 2014 addendum).

If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

NOTE:  If it is determined that any current psychiatric disorder pre-existed the Veteran's entry into active duty service, the examiner is requested to explain this conclusion, and then to state whether, in his/her opinion, the disorder clearly and unmistakably was aggravated during active duty service beyond the natural progression of the disorder.

4.  Then, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. J. Wells-Green
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



